Title: To George Washington from Samuel Hanson, 19 February 1789
From: Hanson, Samuel (of Samuel)
To: Washington, George

 

Sir
Alexa. 19th Feby 1789

I was in hopes there would be no occasion to trouble you again with Complaints against your Nephews. But it is unavoidable.
I cannot persuade them that Morning Hours are as profitable for Study as those of the Night. I conceived that 10 O’Clock was late enough for students to be out of bed; and that to rise with the Sun was more commendable than to sleep till 9 O’Clock. They, however, are of a different opinion, and wish to sit up after my family have retired to rest. If they gained any time by their late hours, I would be inclined to indulge them, though it would entirely derange the order of my family. But it is plain, from their time of rising, that their fondness for late hours does not arise from a passion for their Studies. George informs me you directed him (on the day of the late Election) to tell me “it was your desire that they should sit up as late as they please.” In this I am confident there is a mistake. However, Sir, if you think 10 O’Clock too early, you will please to mention some other hour. For I am persuaded you will agree with me that there ought to be some fixed time, after which my doors should not be open, nor the Boys suffered to disturb my family; who may go to bed indeed, but it is impossible they should go to rest, while the Boys are up. They have lately made a practice of applying to Mr McWhir for leave to be out of an Evening, and though he has granted it to them, it was upon the express condition of obtaining my Concurrence. But they do not now think proper to pay me the Complement of asking it. I have been with Mr McWhir to see if he would interpose his Authority with regard to getting them to bed; but he says this is a Care which does not come within the sphere of his duty; though I should suppose that if his Authority extends to giving them permission to leave their lodgings of an Evenings, it might with equal propriety, be exerted to make them behave themselves well there. I thought it necessary you should know upon what footing my Authority over them is at present; and that you should say who is to have the direction of their conduct out of School, Mr McWhir or myself.
If at any time I remonstrate with George upon the impropriety

of his Conduct, I am threatened with the loss of them as Boarders, whether the execution of this threat ought to be considered by me as an inconvenience or a blessing, I am at some loss to determine; while, on one hand, your removing them would hold out an idea that my house is not an eligible situation for Students; and, on the other, it would most certainly relieve me & my family from a grievous Burthen. If Mr McWhir, who took them merely to oblige, has declared (as he frequently has) that no Consideration should benefit him to take them again; and that they gave him more trouble than 10 other Boys it is not surprizing that they should behave amiss with me, who took them at my own request, and with a view to my own Convenience. The fact is, except beating Mrs H., and striking myself, there is no outrage or indecorum they have not committed. Neither my Servants nor my children have escaped their fury and violence. I had the misfortune lately to incur George’s displeasure by attempting to check his irregularities He evidently grows more & more impatient of those restraints which are in my apprehension, absolutely necessary to save him from ruin. I beg you, Sir, not to impute what has been said to any improper motive, but merely to the desire of preserving the peace of my family, and at the same time of discharging the duty ⟨owed⟩ to those you were pleased to place under my Care. With the utmost respect & esteem I am Sir your most obedt & most humble Servant

S. Hanson of Saml

